Citation Nr: 0105360	
Decision Date: 02/22/01    Archive Date: 03/02/01

DOCKET NO.  95-22 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to an initial evaluation in excess of 10 
percent for status post left anterior cruciate ligament 
repair and reconstruction.  

2. Entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1990 to 
October 1993.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for flat feet, a right knee 
disability, hearing loss, arthritis of the hands, and a 
stomach ulcer.  In that same rating decision, the RO awarded 
service connection for status post left anterior cruciate 
ligament repair and reconstruction and assigned a 10 percent 
evaluation, as well as depression and assigned a 10 percent 
evaluation, both effective October 16, 1993 (the day 
following separation from active service).  See 38 U.S.C.A. § 
5110 (West 1991); 38 C.F.R. § 3.400(b)(2)(i) (2000).

In July 1994, the veteran filed a notice of disagreement with 
the May 1994 rating action.  Following a request for 
clarification from the RO, the veteran, by letter dated March 
1995, limited his appeal to service connection for flat feet, 
a right knee disability, a stomach ulcer, and entitlement to 
a higher initial rating for status post left anterior 
cruciate ligament repair and reconstruction.  In April 1995, 
the RO issued a statement of the case referable to these 
claims.  The veteran perfected the appeal in June 1995.  

In June 1995, the veteran requested a personal hearing at a 
local VA office before a Member of the Board.  In September 
1995, the veteran requested a personal hearing before the 
local Hearing Officer in lieu of a Travel Board Hearing.  
That hearing was held in April 1996. 

In April 1996, the veteran withdrew his claim of entitlement 
to service connection for a stomach ulcer.  At that time, the 
veteran sought to reopen a claim for a "stomach condition."  
In May 1996, the RO requested that the veteran clarify the 
issue and submit evidence.  As of this date, the veteran has 
not responded.  See 38 C.F.R. § 3.158 (2000).  

A hearing officer, in July 1996, awarded service connection 
for chronic strain of the right knee and assigned a 10 
percent evaluation, effective October 16, 1993 (the day 
following separation from active service).  See 38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400(b)(2)(i).  The record does not 
contain a notice of disagreement as to the rating or the 
effective date assigned, and thus, such matters are not in 
appellate status at this time.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997); see also Fenderson v. West, 12 
Vet. App. 119 (1999).

In December 1997, the veteran filed a claim for increased 
compensation based on unemployability (VA Form 21-8940).  The 
Board observes that soon after filing the claim, the RO, in a 
March 1998 rating decision, awarded a 100 percent schedular 
evaluation for a dysthymic disorder, effective December 1997.  
Thus, the claim for a total rating based on individual 
unemployability is moot, and this decision is limited to the 
issues set forth on the cover page..  

The claim of entitlement to service connection for pes planus 
is addressed in the Remand section following the decision on 
appeal.  


FINDINGS OF FACT

1.  During the pendency of this appeal, the status post left 
anterior cruciate ligament repair and reconstruction has been 
manifest by minimal ligamentous laxity to stable cruciate and 
collateral ligaments, some discomfort on McMurray's testing 
with a negative McMurray, slight tenderness anterolaterally, 
slight occasional rubbing on active motion, a very slight 
limp, and a well healed scar.  

2.  The left knee disability is not productive of more than 
slight impairment.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for status post left anterior cruciate ligament 
repair and reconstruction have not been met.  38 U.S.C.A. § 
1155; Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.7, 4.10, 4.59, 4.71a, Diagnostic Code 5257 (2000). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 
(2000), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the evidence of record pertaining to 
the history of the veteran's service-connected status post 
left anterior cruciate ligament repair and reconstruction and 
is satisfied that all relevant facts have been properly 
developed.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  As this claim is 
derivative of the original award of service connection, all 
relevant and adequate medical data of record that fall within 
the scope of this initial rating claim must be addressed.  
See Fenderson v. West, 12 Vet. App. 119 (1999); Powell v. 
West, 13 Vet. App. 31, 35 (1999).  The Board should also 
consider the applicability of a higher rating for the entire 
appeal period.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, codified in 38 C.F.R. 
Part 4, which is based on the average impairment of earning 
capacity.  Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  See 38 
C.F.R. §§ 4.1, 4.10 (2000).  Separate diagnostic codes (DCs) 
identify the various disabilities.  See 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1.  It is the intent of the 
Schedule for Rating Disabilities to recognize disabilities of 
the musculoskeletal system that result in anatomical damage, 
functional loss and evidence of disuse, and/or abnormal 
excursion of movement, for example, less movement than 
normal, more movement than normal, weakened movement or pain 
on movement.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71 (2000); 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  In addition, 
it is the intention to recognize actually painful, unstable, 
or malaligned joints, due to a healed injury, as entitled to 
at least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
See 38 C.F.R. § 4.59 (2000).  

Pertinent regulations do not require that all cases show all 
findings specified by the Schedule for Rating Disabilities, 
but that findings sufficiently characteristic to identify the 
disease and the resulting disability therefrom, and above 
all, coordination of the rating with the impairment of 
function will be expected in all cases.  See 38 C.F.R. § 4.21 
(2000).  When there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2000).  When 
after careful consideration of all the evidence of record, a 
reasonable doubt arises regarding the degree of disability, 
such doubt shall be resolved in favor of the claimant.  See 
38 C.F.R. § 4.3 (2000).  

A 30 percent evaluation may be assigned for recurrent 
subluxation, lateral instability or other impairment of the 
knee which is severe.  When moderate, a 20 percent evaluation 
may be assigned.  When slight, a 10 percent evaluation will 
be assigned.  Diagnostic Code 5257.

A 30 percent rating may be assigned when flexion of the leg 
is limited to 15 degrees.  When flexion is limited to 30 
degrees, a 20 percent evaluation may be assigned.  When 
flexion is limited to 45 degrees, a 10 percent rating is 
assignable.  Diagnostic Code 5260.

A 30 evaluation may be assigned when extension of the leg is 
limited to 20 degrees.  When extension is limited to 15 
degrees, a 20 percent evaluation is assignable.  When limited 
to 10 degrees, a 10 percent rating may be assigned.  
Diagnostic Code 5261.

The veteran contends that a higher rating is warranted for 
the status post left anterior cruciate ligament repair and 
reconstruction.  He uses knee braces if he does anything for 
a significant amount of time.  He uses a cane only if he is 
in a large degree of pain.  He has pain in the knee but not 
daily.  He uses anti-inflammatories such as Tylenol extra 
strength and Advil without relief.  The veteran asserts that 
the left knee never locks, that it gives out about two or 
three times a month and that he occasionally falls.  The knee 
swells if he is up on it over one and a half to two hours.  
He alleges incoordination manifest by a limp on the left that 
is present on normal and repeated use.  In June 1997, the 
veteran claimed that his legs were very, very weak and 
painful, which made it virtually impossible to do any 
productive activity.

Service medical records dated from May 1990 to October 1993 
reflect that the lower extremities to exclude the feet were 
evaluated as normal on enlistment in May 1990.  Between May 
1991 and September 1991, the veteran complained of bilateral 
knee pain and swelling.  He was treated with profile, anti-
inflammatories, and home physical therapy.  The diagnoses 
were bilateral patellofemoral syndrome, retropatellar pain, 
and medial collateral ligament strain.  In February 1992, the 
veteran underwent a diagnostic arthroscopy with debridement 
for a torn anterior cruciate ligament of the left knee.  
Between March 1992 and August 1992, the veteran twisted his 
left knee, his left knee buckled, and he fell.  The left knee 
manifested mild effusion, left anterior medial patella pain 
and complaints of crunching sensation.  Examinations revealed 
extension to 5 degrees and flexion from 90 to 150/180 
degrees, edema, effusion, joint line tenderness, crepitus, 
pain with McMurray testing, and positive Lachman and Drawer 
signs.  The veteran's gait was non-antalgic.  The diagnoses 
were status post left knee scope - anterior cruciate ligament 
tear, anterior cruciate ligament deficiency, left knee strain 
without acute injury, and rule out medial meniscus tear.  In 
September 1992, the veteran underwent reconstruction of the 
left anterior cruciate ligament (bone tendon bone graft) for 
persistent symptoms of instability, giving way, 2+ Lachman 
without endpoint, and a positive pivot shift.  

Between October 1992 and April 1993, the veteran remained on 
profile.  The left knee manifested medial facet pain 
bilaterally, a negative Lachman, and a negative pivot shift.  
Range of motion was from 5 to 140 degrees.  Several weeks 
postoperatively, there was minimal to negative effusion, 
patellar crepitus, some quadriceps atrophy, and non-antalgic 
gait.  In May 1993, the left knee lacked full extension - 5 
degrees.  The diagnosis was stable knee, symptomatic.  The 
lower extremities to exclude the feet were evaluated as 
normal on separation in August 1993.  The report of the 
August 1993 separation examination reflects that the only 
pertinent significant changes in the veteran's health since 
his last physical examination were 2 left knee surgeries.  In 
September 1993, the veteran complained of intermittent left 
knee pain since an episode 1 1/2 months earlier.  He was unable 
to walk for 2 days.  The examination revealed mild left 
quadriceps atrophy, a mobile patella, a non-tender joint 
line, and a trace Lachman on the left.  The left knee was 
stable to varus/ valgus stress.  The entry reflects that a 
good result was obtained from the anterior cruciate ligament 
reconstruction that was complicated by patellofemoral pain.  

VA treatment records dated from November 1993 to October 1999 
reflect the evaluation and treatment of left knee complaints.  
In November and December 1993, the veteran complained of 
painful knees and that he was unable to stand for more than 
15 minutes without discomfort.  He asserted that the 
disability and associated pain negatively affected his 
ability to become employed.  Objective findings revealed that 
both knees were not swollen.  There was no effusion, 
tenderness, or warmth.  Extension was slightly limited on the 
left in November 1993.  Extension and flexion were not 
limited in December 1993.  The December 1993 diagnosis was 
arthritis secondary to trauma.  In January 1994, there was 
minimal effusion bilaterally, negative varus/valgus laxity, a 
stable Lachman, and mild patellofemoral tenderness.  Range of 
motion was from 5 to 130 degrees in the left knee.  The 
veteran was able to do a full squat.  The assessment was 
patellofemoral pain.  

On the VA examination of the joints in January 1994, the 
veteran related that his left knee buckled, but that he had 
never fallen.  An ex reflects a 1-1/2 inch scar on the lateral 
distal thigh and a 3-inch scar mid patella to anterior on the 
anterior cruciate ligament repair.  The knees had range of 
motion of 0 to 135 degrees supine.  He definitely could fully 
extend his knees when he was lying on the table.  Range of 
motion was 0 to 145 degrees "while he was bilaterally and 
otherwise normal."  The collateral ligaments were intact 
bilaterally.  The cruciate ligaments were intact bilaterally, 
as evidenced by Lachman and drawer signs in spite of what the 
veteran said.  Upon rocking the legs, the examiner felt no 
grating or popping on either side.  Pressure on the tibial 
tubercles produced no pain bilaterally.  Pressure on the 
tibial condyles produced no pain bilaterally.  The relevant 
diagnosis was status post left anterior cruciate ligament 
repair and reconstruction.  

Additional VA outpatient treatment records show that in March 
1994, the knees were without catching, effusion, or 
ligamentous laxity.  The Lachman, pivot shift, and McMurray 
were negative.  The veteran had a Grade I drawer sign in the 
left knee.  The diagnosis was knee pain.  The x-ray revealed 
no pathology.  

The April 1996 VA examination reflects that the veteran did 
not perform any physical activities due to his knee symptoms.  
He had pain-negotiating stairs.  He had pain in the anterior 
aspect of the left knee when arising from a low seat.  The 
veteran related that the left knee became swollen and would 
grind, but not catch.  He stated that the knee collapsed on 
occasion.  The veteran reported that he used hinged upright 
braces.  He did not bring the braces to the examination.  On 
examination, the left knee manifested minimal anterior 
cruciate ligament laxity as determined by Lachman's and 
drawer testing.  The surgical scar was well healed.  
Chondromalacia patella testing was negative in the left knee.  
No effusion was noted.  McMurray's and pivot shift testing 
were negative bilaterally.  The left knee lacked 10 degrees 
of full extension.  Flexion was to 150 degrees.  The relevant 
diagnosis was status post anterior cruciate ligament 
reconstruction of the left knee.  

The veteran was again afforded a VA examination of the joints 
in June 1997.  It was noted that the veteran's medical file 
and VA claims folder were reviewed.  The veteran stated that 
there was pain in the left knee the majority of the time.  
There had been constant swelling the previous two months. He 
did not limp.  He indicated that weakness and fatigability 
aggravated the discomfort.  There was no incoordination.  An 
examination of the left knee revealed slight tenderness 
medially.  McMurray's test was negative.  The cruciate and 
collateral ligaments were stable.  There was no effusion or 
crepitation, and muscle strength was within normal limits.  
The examiner commented that the veteran had status post 
anterior cruciate ligament repair with excellent result from 
an objective standpoint.  He added that there was minimal 
functional impairment and that the veteran had had an 
excellent result with normal range of motion, among other 
things.  

In May and June 1997, the records reflect diagnoses of 
chronic knee pain.  The left knee gave out in June 1997 and 
he fell.  Objective findings on examination revealed full ROM 
and strength.  VA mental health treatment records dated in 
January and February 1998 revealed no joint swelling or 
edema.  There was tenderness to both knees.  There was 
limited range of motion of the left knee.  He complained of 
pain on walking and standing.  His gait and station were 
normal.  His muscle development was normal.  The diagnoses 
reflect chronic knee pain and left anterior cruciate ligament 
repair.  

On VA examination in October 1999, the veteran stated that he 
did not take medication for his left knee and was not 
undergoing any treatment for it.  He related that the knee 
gave out two to three times a month and that he occasionally 
fell.  He reported that the knee would swell if he was up on 
it for a period of time.  He described having pain in the 
knee, but not daily.  He reported weakness and fatigability, 
and related these symptoms to pain and swelling.  An 
examination of the left knee demonstrated that the veteran 
had a very slight limp on the left.  He was able to walk on 
his heels and toes.  There was slight tenderness 
anterolaterally about the knee.  The cruciate and collateral 
ligaments were stable.  The veteran complained of discomfort 
on McMurray's test on internal and external torsion.  He 
pointed medially in the parapatellar region.  There was 
slight occasional rubbing but no actual crepitation on 
palpation of the knee on active motion.  There was no 
effusion.  On range of motion testing, the veteran lacked 3 
degrees of full extension and had further flexion to 135 
degrees.  The impression was status post left knee anterior 
cruciate ligament repair/reconstruction with residuals.  The 
examiner commented that the functional impairment was mild.  

In sum, between 1993 and 1997, the symptoms of left knee 
discomfort, tenderness, and slightly limited extension range 
of motion have persisted since service.  There was no 
evidence of edema or swelling.  There was minimal to no 
effusion.  He had a Grade I Drawer sign in March 1994.  The 
Lachman, pivot shift, and McMurray were negative post service 
and prior to April 1996.  The anterior cruciate ligament 
manifested minimal laxity as shown by Lachman and drawer 
testing in April 1996.  The collateral ligaments were intact 
bilaterally.  The varus/ valgus stress testing was negative.  
His gait and station were normal.  He used hinged upright 
braces on occasion.  There was no evidence of arthritis on x-
ray.  The diagnoses for this period included chronic knee 
pain, status post anterior cruciate ligament repair and 
reconstruction of the left knee, and patellofemoral pain.  VA 
examinations dated in 1997 and 1999 reflect continued 
complaints of left knee pain, left knee weakness and 
fatigability that aggravate the discomfort, a well healed 
incision, slight tenderness medially, a negative McMurray 
test, and stable cruciate and collateral ligaments.  There 
was no effusion or crepitation.  The Board stresses that this 
disability picture does not warrant the assignment of an 
initial rating in excess of 10 percent.  

While the veteran was observed to have a limp on the 1999 VA 
examination report, the VA physician characterized the limp 
as very slight.  Further, the veteran's gait and station were 
described as normal in 1998.  It is significant to note that 
the veteran reported for VA examinations held in 1996, 1997 
and 1999 without the use of the cane or braces supplied by 
VA.  This finding together with the fact that neither pain 
medications nor any current treatments are utilized weigh 
against a finding that the status post left anterior cruciate 
ligament repair and reconstruction warrant a rating higher 
than 10 percent for painful joint motion due to a healed 
injury.  See 38 C.F.R. § 4.59.  

While the veteran demonstrated 0 to 10 degrees of extension 
and 130-150 degrees of flexion between 1993 and April 1996, 
the Board stresses that range of motion of the left knee in 
June 1997 was from 0 to 145 degrees with no complaint of 
pain.  Even though the veteran's left knee lacked 3 degrees 
of extension in October 1999, the veteran was able to flex to 
135 degrees.  In 1997 and 1999, the examiners noted that the 
veteran had minimal functional impairment attributed to the 
left knee.  The Board stresses that the VA examiner in 1999 
was instructed to evaluate the veteran in light of the DeLuca 
factors, specifically, additional functional loss due to 
pain, weakness, and fatigability.  In that regard, the 
examiner in October 1999 reflects that the veteran's medical 
file was reviewed.  That examiner noted that the functional 
impairment, with respect to the various factors [DeLuca], was 
mild.  Additional loss in range of motion in degrees was 
approximately 3 degrees of extension, and approximately 5 
degrees of flexion of the knee.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

As the status post left anterior cruciate ligament repair and 
reconstruction is not manifest by moderate subluxation or 
lateral instability; or dislocated semilunar cartilage; or 
limited leg extension to 15 degrees; or limited leg flexion 
to 30 degrees, an initial 20 percent evaluation is not 
warranted.  See 38 C.F.R. § 4.71a, DCs 5257, 5258, 5260, and 
5261.  The Board determines that after a full review of the 
claims folder, the preponderance of the evidence is against 
an initial evaluation in excess of 10 percent.  See Fenderson 
v. West, 12 Vet. App. 119 (1999). Thus, the residuals 
associated with the left anterior cruciate ligament repair 
and reconstruction are appropriately evaluated as 10 percent 
disabling.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990); 38 C.F.R. §§ 4.7, 4.59, 4.71a, DC 5257.  

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with the impairment in the average 
earning capacity due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: a finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2000).  The record is silent as to any 
frequent hospitalizations due to the left knee disability.  
In like manner, the veteran has not presented evidence of any 
marked interference with employment due exclusively to the 
left anterior cruciate ligament repair and reconstruction.  
While the 30-year-old veteran has slight residuals (some 
pain, minimal limitation of motion, and a very slight limp) 
related to the anterior cruciate ligament repair and 
reconstruction, those symptoms are not beyond the norm or are 
so exceptional as to preclude the use of the regular rating 
criteria.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability evaluation itself is recognition 
that industrial capabilities are impaired).  Moreover, VA 
treatment records aggregated with the veteran's statements 
reflect that conditions other than the left knee disability 
have interfered with his employment, which include service 
connected dysthymic disorder evaluated as 100 percent 
disabling.  As such, the Board cannot conclude that 
interference with the veteran's employment has been due 
exclusively to the service-connected left knee disability.  
In sum, the Schedule for Rating Disabilities is shown to 
provide a fair and adequate basis for rendering a decision in 
this case.  Therefore, an extraschedular evaluation is not 
warranted. 


ORDER

An initial evaluation in excess of 10 percent for status post 
left anterior cruciate ligament repair and reconstruction is 
denied.  


REMAND

The Veterans Claims Assistance Act of 2000, signed into law 
November 9, 2000, eliminated the concept of a well-grounded 
claim, enhanced VA's duty to assist a veteran in developing 
the facts pertinent to his claim and expanded VA's duty to 
notify the veteran and his representative, if any, concerning 
the aspects of claim development, and supersedes the decision 
of the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which held that VA could not assist in 
the development of a not well-grounded claim.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the Veterans Claims Assistance Act of 
2000, or filed before the date of enactment and not yet final 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); Veterans Benefits 
and Health Care Improvement Act of 2000, Pub. L. No. 106-419, 
§ 104 (2000); see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991). 

The Veterans Claims Assistance Act requires VA to provide a 
medical examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion is necessary to make a 
decision in this case because the veteran has presented (1) 
competent evidence of a current disability and (2) that 
evidence indicates that the disability or symptoms may be 
associated with the claimant's active duty.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107); see also 38 C.F.R. § 
19.9 (2000).  

The veteran testified in April 1996 that pes planus was noted 
on enlistment into service and that he was treated for 
bilateral foot pain during service.  He was given arch 
supports or shoe inserts in service.  He reported that unit 
marching aggravated his foot condition.  He testified that 
his feet had worsened since service.  

The service medical records reflect that moderate pes planus 
was noted on enlistment in May 1990.  In November 1990, the 
veteran complained of bilateral foot pain of 4 days duration 
since a 5 mile run during his second week of [basic] 
training.  No significant objective findings were noted on 
that examination.  A November 1990 podiatry consult reflected 
bilateral pronation syndrome.  The separation examination 
completed in August 1993 reflected pes planus, nothing more.  

The report of the January 1994 VA feet examination reflects 
that the veteran presented without any complaints of foot 
problems.  The feet were without edema.  On examination, 
there was severe left pronation manifested by a complete 
collapse of longitudinal arch and valgus of the foot.  There 
was a mild depression of the right arch.  The diagnoses were 
pes planus, bilaterally, severe on the left.  The examiner 
noted that the x-ray revealed mild pes planus. 

The report of the April 1996 VA examination that the veteran 
stated that he did not have an opportunity to stress his feet 
because his activities were limited due to his knees.  At 
that time, he was not using orthotics.  Objective clinical 
findings include bilateral pes planus of mild to moderate 
degree. 

Since the evidence of record indicates pes planus preexisted 
enlistment, the question that must be answered is whether the 
bilateral pes planus was aggravated beyond its normal 
progression during military service.  See 38 U.S.C.A. §§ 
1111, 1132 (West 1991); 38 C.F.R. §§ 3.303, 3.304(b), 3.306 
(2000).  The Board observes that pes planus was noted to be 
moderate on the enlistment examination and severe in the left 
foot on the initial VA examination following his separation 
from service.  

Accordingly, this case is REMANDED for the following:

1. The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of 
all medical providers from whom he has 
received treatment for pes planus 
since his discharge from service.  
After securing the necessary 
authorizations for release of this 
information, the RO should seek to 
obtain copies of all treatment records 
referred to by the veteran, and which 
have not already been associated with 
the claims folder.

2. The RO should schedule the veteran for 
a VA podiatry examination to evaluate 
the nature and extent of any foot 
disorder present.  The examiner is 
requested to comment on whether it is 
at least as likely as not that the pes 
planus demonstrated on enlistment was 
aggravated beyond its normal 
progression during military service.  
All appropriate tests should be 
performed, including x-rays.  The 
rationale for all opinions expressed 
should be based on a review of the 
claims file to specifically include 
the service medical records and VA 
examinations conducted since the 
veteran's separation from service. 

3.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the medical opinion to ensure that 
the examiner was responsive to and in 
complete compliance with the directives 
of the Remand instructions and if it is 
not, the RO should implement corrective 
procedures.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  If the 
benefit sought on appeal remains denied, 
the veteran and the veteran's 
representative, if any, should be 
provided with a supplemental statement of 
the case.  The supplemental statement of 
the case must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	James R. Siegel
Acting Member, Board of Veterans' Appeals


 



